 

Case 1:21-cv-00291-JGK Document 37 Filed 07/30/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ASAF BEN OZ and DIRECT DIAMOND
NETWORK, INC.,

Plaintiffs, 21-cv-291 (JGR)
- against — ORDER
RICHARD RUTTA and JESSE RUITA,

Defendants.

 

JOHN G, KOELTL, District Judge:

The docket reflects that the summons and complaint were
served on March 31, 2021 as to Jesse Rutta and on April 21, 2021
as to Richard Rutta but no responsive pleading has been filed by
either defendant. The plaintiff should submit-.an Order to Show
Cause for a Default Judgment supported by a properly executed
Certificate of Default by August 13, 2021 or the case may be

dismissed for failure to prosecute.

 

 

 

 

 

SO ORDERED,
Dated: New York, New York
July 30, 2021 |
Say, 6 Gee
| >< John G. Koeltl -
United States District Judge
USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #: .
DATE FILED: _t/30; {902

 

 

 

 

 
